                            Case 3:20-cv-03813-CRB Document 50 Filed 01/04/21 Page 1 of 2




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Defendants: DALLAS BUYERS CLUB, LLC, a Texas LLC; DALLAS BUYERS
                   10      CLUB, LLC, a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS,
                           INC.; VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   11      CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
                           LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;
                   12      NICOLAS CHARTIER; CRAIG FLORES; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; and
                           KILLING LINK DISTRIBUTION, LLC.
                   13

                   14                                UNITED STATES DISTRICT COURT
                   15                             NORTHERN DISTRICT OF CALIFORNIA
                   16       HURRICANE ELECTRIC LLC,
                                                                         Case No.: 3:20-CV-3813-CRB
                   17                            Plaintiffs,
                   18              v.                                       JOINT STATUS REPORT
                   19       DALLAS BUYERS CLUB, LLC, et al.                 [Pursuant to Court Order of October 19, 2020
                                                                            (Dkt. #44)]
                   20                            Defendants.
                   21

                   22
                                  HURRICANE ELECTRIC, LLC (“Plaintiff”), through its counsel Neil D. Greenstein, and
                   23
                           DALLAS BUYERS CLUB, LLC, a Texas LLC, DALLAS BUYERS CLUB, LLC, a California
                   24
                           LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.; VOLTAGE
                   25
                           PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE CORP.; MON,
                   26
                           LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI, LLC; I AM
                   27
                           WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC; NICOLAS
                   28
                           CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; CRAIG FLORES and
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                        1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
Case 3:20-cv-03813-CRB Document 50 Filed 01/04/21 Page 2 of 2
